Citation Nr: 1542508	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  11-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for depression, and, if so, whether service connection for an acquired psychiatric disorder, to include depression with fatigue and memory loss and posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sinusitis, and, if so, whether service connection for such is warranted, to include as secondary to chemical exposures while serving in the Persian Gulf.  

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for a right ankle disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to April 1987 and from November 1988 to February 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2009, June 2009, and August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in June 2015.  A transcript of that hearing has been associated with the claims file.  

Since the November 2011 statement of the case, additional evidence, to include VA examination reports and opinions, were associated with the Veteran's file.  He waived agency of original jurisdiction (AOJ) consideration of such evidence in June 2015.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.  

The Veteran has expressly filed claims of service connection for depression and PTSD.  However, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize his reopened claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.  

This appeal has been processed utilizing the electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  

The reopened issues of entitlement to service connection for an acquired psychiatric disorder and sinusitis as well as service connection for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a final March 2005 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's claim for service connection for depression had not been received and denied service connection for sinusitis.  

2.  Evidence added to the record since the February 2005 rating decision is not cumulative or redundant of the record at the time of the final decision and raise a reasonable possibility of substantiating the Veteran's claims for service connection for depression and sinusitis.  

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a left ankle disorder, and the record does not contain a recent diagnosis of such a disorder prior to the Veteran's filing of a claim.  


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service connection for depression and sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for depression and sinusitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for depression and sinusitis is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

With respect to the Veteran's left ankle claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2008 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate the service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Furthermore, a VA examination and opinion obtained in February 2009 addressed the Veteran's left ankle claim.  The Board finds that such opinion is adequate to decide the claim as it was predicated on an interview with the Veteran, a review of the records, and an appropriate examination.  In this regard, such examination failed to reveal a diagnosed disability pertaining to the Veteran's left ankle.  Furthermore, as discussed herein, there is no other competent evidence of record suggesting a current diagnosis of the left ankle.  Therefore, an opinion regarding whether such alleged disability is related to the Veteran's military service is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the Veteran's left ankle claim has been met and such VA examination report is adequate to adjudicate the Veteran's claim.  Therefore, no further examination is necessary.  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2015 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the current nature and etiology of the Veteran's left ankle disability.  Furthermore, the undersigned pointed out to the Veteran the elements necessary to grant service connection for his claim, to include evidence of a current diagnosis and/or nexus.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran's testimony did not reveal any outstanding evidence that is necessary for a fair adjudication of his claim.  In this regard, as requested by the Veteran's representative, the Board held the record open until July 2015 for additional evidence, which was received in June 2015 and is not relevant to the Veteran's left ankle claim.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Application to Reopen Previously Denied Claims  

By way of background, the Veteran's original claim for entitlement to service connection for depression was denied in a November 1999 rating decision.  At such time, the RO determined that there was no nexus between the Veteran's depression and his military service.  The Veteran did not appeal this decision.  

The Veteran filed a request to reopen his depression claim in July 2004.  At that time he also filed a claim for service connection for sinusitis.  Both claims were denied in a February 2005 rating decision, which was issued in March 2005.  At the time of such decision, the evidence of record included service treatment records, VA treatment records, and various statements from the Veteran.  The RO determined that no new and material evidence to reopen the Veteran's depression claim had been received, and that the Veteran's sinusitis was not caused by, and did not occur in, service.  The Veteran did not appeal this decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

With respect to the Veteran's depression and sinusitis claims, in March 2005, the Veteran was advised of the decision and his appellate rights.  However, no further communication regarding his claims was received until his August 2008 application to reopen the claims for service connection for depression and sinusitis.  Therefore, the March 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004) [(2015)].  

With respect to both claims, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for depression and sinusitis was received prior to the expiration of the appeal period stemming from the February 2005 decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the depression claim, relevant evidence received since the March 2005 decision includes VA treatment records, statements and hearing testimony from the Veteran, July 2012 and September 2014 VA examination reports and opinions, and a private June 2015 opinion.  In this regard, the July 2012 VA examiner diagnosed the Veteran with depressive disorder and opined that such was not caused by or related to his military service, to include a stressor of fear of hostile military or terrorist activity.  The Veteran testified at the June 2015 hearing that he had suffered from depression ever since leaving the military.  He reported his first psychiatric examination was in 1997.  Additionally, a June 2015 private physician opinion, which found that the Veteran's PTSD and major depression were at least as likely as not caused by or the result of his military service.

With respect to the Veteran's sinusitis claim, relevant evidence received since the March 2005 rating decision includes VA treatment records, statements and hearing testimony from the Veteran, and July 2012 and August 2015 VA examination reports and opinions.  In this regard, the Veteran noted in his December 2011 substantive appeal that signs and symptoms of Gulf War syndrome should be considered in deciding his claim.  VA treatment records dated July 2008 noted that the Veteran served in the Persian Gulf and was exposed to breeched minefields, sand, and smoke from oil fires.  The August 2015 VA examiner noted that the Veteran had episodic acute sinusitis and chronic rhinitis that were not part of an unexplained or partially explained chronic multi-system illness and are not presumptive of Gulf War environmental hazards.  The examiner further noted that the medical literature did not support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of rhinitis or other sinus condition.  

The Board concludes that the evidence received since the prior final denial for both claims is new in that it was previously of record.  Such is material because it relates to the unestablished fact necessary to substantiate the Veteran's claims.  Specifically, the newly received evidence and opinions speak to a potential relationship, or nexus, between such disorders and the Veteran's military service.  While the new evidence of record consists in part of opinions that are negative with respect to nexus, the Board finds that they did not fully consider the other evidence of record and raise a duty to obtain an additional examination.  See Shade, supra.  As the Veteran's claims were previously denied based on a lack of evidence of nexus, and the newly received evidence addresses such a relationship, thus tending to prove a previously unestablished fact necessary to substantiate the underlying claims and raising a reasonable possibility of substantiating such claims, the Board finds that new and material evidence has been received.  Accordingly, the claims of entitlement to service connection for depression and sinusitis are reopened.  

III.  Service Connection for a Left Ankle Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from left ankle pain as a result of walking in combat boots in service.  He testified at the June 2015 hearing that he injured his ankles in air assault school while sliding down a rope.  In a June 2015 statement, the Veteran reported that he had sprained his ankles on a couple of occasions in service.  

Service treatment records are absent of any complaints, findings, or treatment for a left ankle injury.  Post-service VA treatment records dated August 2008 noted the Veteran's complaints of pain in both ankles every morning.  He reported it was hard to walk first thing in the morning.  An x-ray at that time revealed no evidence of fracture or dislocation, perioetal reaction, or bone erosions. Soft tissue outlines were within normal limits.  A February 2009 ankle x-ray revealed normal left ankle.  A February 2009 VA examination noted the Veteran's reports of bilateral ankle pain, swelling, and stiffness.  On examination, all findings with respect to the left ankle were normal.  

VA treatment records dated December 2010 noted the Veteran's complaints of bilateral ankle pain in the morning and after walking.  The Veteran noted that he worked out on an elliptical and thought this was the cause of pain in his ankles.  A September 2014 note indicated arthralgias of the ankles.  

The Board finds that service connection for a left ankle disorder cannot be established, as the Veteran does not have a current disability during the pendency of the claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Specifically, the evidence of record contains no diagnosis in this regard, and objective testing, such as range of motion testing and x-rays, were all normal.  

The Board has considered the Veteran's allegations that he experiences pain and stiffness in his left ankle.  In this regard, while he is competent to report having such symptoms, the evidentiary record does not reflect that this pain has been attributed to any specific disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted; "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted").  

Furthermore, the Board finds that any determination as to the presence of the claimed disability is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of his left ankle pain and stiffness as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires medical expertise and testing.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis in this regard.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Therefore, the Veteran's claim must be denied, as the evidence of record shows no current disability for which service connection can be granted with respect to the Veteran's left ankle.  See Brammer, supra (in the absence of proof of the claimed disability, there can be no valid claim).  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for depression is granted.  

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for sinusitis is granted.  

Service connection for a left ankle disorder is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims for an acquired psychiatric disorder, to include depression and PTSD, the Board finds that additional treatment records must be obtained.  In this regard, the Veteran reported that he underwent psychiatric evaluations in Tuskegee, Alabama, in 1997 after leaving the military.  Additionally, a January 2012 VA treatment record indicates the Veteran had private medical treatment for his psychiatric disabilities from Dr. Nardandrea.  The Board finds that remand is warranted to obtain these records and associate them with the claims file.  

Furthermore, with respect to the Veteran's psychiatric claims, the Board finds that an additional VA examination and opinion is warranted.  In this regard, the Veteran submitted a June 2015 private physician opinion, which found that the Veteran's PTSD and major depression were at least as likely as not caused by or the result of his military service.  The physician noted a DSM-IV diagnosis of PTSD at that time.  However, the physician offered no rationale for the opinion that such was related to service.  Additionally, the September 2014 VA examiner provided no opinion as to whether the Veteran's depression was related to his military service and only found that the Veteran did not meet the DSM-IV criteria for PTSD.  In this regard, the Board finds that a further VA examination is warranted to allow an examiner to clarify the Veteran's psychiatric diagnoses and reconcile the conflicting findings of record in this regard.  

With respect to the Veteran's claim for sinusitis, an August 2015 VA examiner opined that such was not a part of an unexplained or partially explained chronic multi-system illness and was not presumptive of Gulf War environmental hazards.  The examiner further found that the Veteran's sinus condition was less likely as not related to a specific exposure event during service.  The examiner found that the Veteran had acute sinusitis, which was resolved, and chronic rhinitis.  

The Board finds that further VA examination is warranted, as the Veteran was found to have chronic sinusitis as documented by other evidence of record.  Furthermore, the Veteran claims that his sinus condition is the result of small colds he had in service as well as blisters in his nose which were removed while in service.  The Board finds that such contentions were not addressed by the VA examiner.  Furthermore, the Veteran reported exposure to breeched minefields, sand, and smoke from oil fires.  The VA examiner did not address these specific exposures in providing his opinion.  Thus, remand is warranted in this regard.  

Finally, with respect to the Veteran's claim for a right ankle disorder, the evidence of record includes a February 2009 x-ray revealing plantar calcaneal spur.  At the time of the February 2009 VA examination, the examiner opined that such was less likely as not caused by or the result of the Veteran's military service.  The examiner noted that a claims file review was silent for evaluation/treatment for an ankle condition and there was no objective evidence to support the Veteran's request for service connection for such disorder.  However, the examiner did not consider the Veteran's allegation that his right ankle disorder is the result of walking in combat boots in service.  He further noted sprains in service for which he was not treated.  The Board finds that, in light of the Veteran's right ankle diagnosis and statements with respect to in-service injuries, another VA examination that considers such allegations is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claims for service connection and provide any necessary authorization forms for private treatment records, to specifically include records of a psychiatric evaluation in 1997 in Tuskegee, Alabama and records from Dr. Nardandrea.  After receiving any necessary authorization forms, the AOJ should obtain all identified records, to include the aforementioned private treatment records.

All reasonable attempts should be made to obtain any identified records and noted in the claims file, to include following the procedures set forth in 38 C.F.R. § 3.159.   For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  For federal records, if such cannot be obtained, issue a formal determination that such records do not exist and that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile and allowed the opportunity to provide such records.  

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  After reviewing the record, interviewing the Veteran, and conducting a mental status examination, the examiner should address the following inquiries.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of an in-service stressor, to include fear of hostile military activity coincident with his service in Southwest Asia.  

If no diagnosis of PTSD is found, the examiner must reconcile such with the finding of a DSM IV diagnosis of PTSD found in the evidence of record.  

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding his experiences in military service.  The rationale for any opinion offered must be provided.  

3.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his sinus disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner must identify any diagnosis or condition associated with the Veteran's sinuses, to include sinusitis and/or rhinitis.  

The examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's condition is related to his military service, to include documented colds in service and/or the removal of blisters in the Veteran's nose and/or exposure to minefields, smoke, and sand in the Persian Gulf.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

4.  After all outstanding records have been associated with the record, schedule the Veteran for an appropriate VA examination to determine the etiology of his right ankle disorder.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner should identify any diagnosis or disability associated with the right ankle, to include the plantar calcaneal spur noted on a February 2009 x-ray.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any such right ankle disability is related to his military service, to include walking in combat boots and the Veteran's reports of sprains and other injuries in service that were not documented in the service treatment records.  

The examiner should consider all evidence of record, including lay statements and medical records.  Any opinions offered should be accompanied by clear rationale consistent with the evidence of record.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


